PER CURIAM.
Appellant, William Carroll appeals the summary denial of a motion seeking post conviction relief under Florida Rule of Criminal Procedure 3.850. We reverse and remand.
Appellant filed a facially sufficient motion for post conviction relief, asserting that his sentences were illegal, his plea involuntary, and he had received ineffective assistance of counsel. The trial court entered an order, denying the motion without a hearing, and without documentation showing that appellant was not entitled to relief.
Florida Rule of Criminal Procedure 3.850 requires that, where a facially sufficient motion for post conviction relief is denied without a hearing, the trial court attach a copy of the files or transcripts which con*287clusively show that appellant was not entitled to relief. See Dorsey v. State, 467 So.2d 1075 (Fla. 2d DCA 1985); Jones v. State, 421 So.2d 55 (Fla. 1st DCA 1982).
Accordingly, we reverse and remand for the trial court to examine appellant’s motion to determine whether his allegations are true. If not, the trial court may again deny the motion and attach to its order such parts of the record as necessary to conclusively demonstrate that appellant is not entitled to relief.
Reversed and remanded.